In an action to recover damages for personal injuries, the defendants third-party plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated February 29, 2008, as granted that branch of the third-party defendants’ motion which was for
*1115summary judgment dismissing the third-party cause of action for contractual indemnification insofar as asserted against AJBP Holdings, Inc., and ABP Corporation, and denied that branch of their cross motion which was for summary judgment on that third-party cause of action.